Citation Nr: 1527964	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to a rating in excess of 30 percent for residual of cold injury, right foot.

4.  Entitlement to a rating in excess of 30 percent for residual of cold injury, left foot.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, a rating in excess of 30 percent for residuals of cold injury to the right foot, a rating in excess of 30 percent for residuals of cold injury to the left foot, and entitlement to a TDIU.  He perfected a timely appeal to that decision.  

On May 20, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A.  Increased ratings for PN and residuals of cold injury.

The Veteran seeks ratings in excess of 40 percent for his service-connected peripheral neuropathy of right and left lower extremities, and ratings in excess of 30 percent for residuals of cold injury to the right and left feet.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends, in essence, that the symptoms of his service-connected disabilities are more severely disabling than are reflected by the ratings currently assigned.  At his personal hearing in May 2015, the Veteran maintained that his lower extremities have gotten worse.  The Veteran reported that, at the time of the February 2011 VA examination, he was able to walk and only used a cane occasionally.  The Veteran testified that his legs have become so weak that he is not able to walk; in fact, the Veteran reported that he has to use a wheelchair.  The Veteran also reported increased numbness and tingling in his legs.  The Veteran also testified that his toenails get trimmed once a year at the VA; however, he has to have his toenails clipped every three months because of the cold injury.  

In light of the Veteran's testimony that his service-connected disabilities have worsened since his most recent VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disabilities.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2014).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination, which occurred approximately four years ago.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's peripheral neuropathy of the lower extremities and residuals of cold injury to the feet, he should be afforded a new and contemporaneous neurological examination.  See 38 U.S.C.A. § 5103A (d).  

B.  TDIU.

At his personal hearing in May 2015, the Veteran maintained that he is completely unable to obtain or maintain employment as a result of his lower extremities.  The Veteran testified that his legs get very tired; as a result, he is unable to perform even sedentary jobs.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).  

The record reflects that the Veteran is currently service connected for peripheral neuropathy of the right lower extremity, rated as 40 percent disabling; peripheral neuropathy of the left lower extremity, rated as 40 percent disabling; residuals of cold injury to the right foot, rated as 30 percent disabling; and residuals of cold injury to the left foot, rated as 30 percent disabling.  Consequently, he has a combined rating of 90 percent.  He meets the schedular criteria for a TDIU rating; however, it must be determined whether such service-connected disabilities combine to make him unemployable.  At his most recent VA examination in February 2011, the examiner stated that the Veteran would have limitation to physical activities and jobs requiring waling, etc., but he would be able to do a sedentary job.  However, as noted above, the Veteran testified that his lower extremities cause him to become so tired that he would not be able to perform sedentary jobs.  

Thus, in order to fully assess the nature of the Veteran's claim, including neurologic impairment, as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A (d) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his peripheral neuropathy of the lower extremities and residuals of cold injury to the feet since February 2011, which is the date of the most recent VA examination.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  The Veteran should be afforded a VA neurological examination to evaluate the service-connected peripheral neuropathy of the lower extremities.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the physician for review of the case prior to examination.  The physician should comment as to whether the veteran suffers from complete or incomplete paralysis of the involved nerves of each lower extremity, including whether the foot dangles and drops, to what extent there is active movement possible of muscles below the knee, and whether flexion of the knee is weakened.  The examiner should also indicate whether there is loss of reflexes, muscle atrophy, sensory disturbances, and/or constant dull or intermittent pain.  The examiner should also comment on the presence of any sensory nerve loss and the degree of its severity (i.e. mild, moderate, or severe).  A complete written rationale for the opinions should be provided.  

3.  The AOJ should also schedule the Veteran for an examination to determine the current severity and symptoms of his service-connected residuals of a cold injury of the left and right feet.  Forward the claims file to the examiner for review. The examiner should perform all appropriate testing.  The examiner should indicate whether the Veteran has arthralgia or other pain, numbness or cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner should note whether the Veteran has been diagnosed with any residual effects of cold injury, such as Raynaud's phenomenon or muscle atrophy.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran is unemployable as a result of his service-connected disabilities.  The VA clinician is requested to provide a thorough rationale for any opinion provided. If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, in light of the evidence received, the AOJ should readjudicate the issues on appeal of entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities, residuals of cold injury of the left and right feet, and entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




